Citation Nr: 0015109	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-33 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral cataracts, 
including as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 to May 1954 and 
from December 1954 to August 1956.  The veteran also served 
from January 1958 to December 1960.  However, the veteran's 
character of discharge for this last period of service was 
determined by administrative decision in August 1967 to be 
dishonorable and constituted a bar to VA benefits for this 
period.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for bilateral 
cataracts.  

The Board notes that the veteran timely filed a notice of 
disagreement and substantive appeal to a June 1992 rating 
decision on the issue of entitlement to nonservice-connected 
disability pension benefits as well.  By rating decision in 
May 1994, the RO granted entitlement to nonservice-connected 
disability pension benefits, effective from August 1, 1991.  
The May 1994 decision represented a full grant of benefits 
sought with respect to the veteran's claim of entitlement to 
nonservice-connected disability pension benefits.  Therefore, 
that issue is not currently before the Board. 


FINDINGS OF FACT

1. The veteran was a participant in Operation UPSHOT-KNOTHOLE 
from April to June 1953 and was exposed to external 
neutron exposure of 0.000 rem; external gamma of 1.7 rem 
with an upper bound of 3.0 rem; and an internal total 
committed effective dose equivalent of less than 0.15 rem. 

2. Bilateral cataracts were initially manifested over three 
decades following the veteran's discharge from recognized 
military service and are not shown to be related to such 
service, including exposure to radiation.


CONCLUSION OF LAW

The veteran's bilateral cataracts were not incurred in or 
aggravated by the veteran's active military service, 
including exposure to ionizing radiation.  38 U.S.C.A. § 
1112(c); 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.309(d), 
3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's separation medical examination in May 1954 
reported no abnormalities of the eyes.  Visual acuity was 
right 20/100 corrected to 20/20 and left 20/20 corrected to 
20/20.  By rating decision in January 1955, the RO denied 
service connection for subnormal vision as a constitutional 
or developmental abnormality.  

The veteran's re-enlistment examination in December 1954 
noted amblyopia of both eyes.  The veteran's separation 
medical examination in July 1956 reported no abnormalities of 
the eyes.  Visual acuity was right 20/60 and left 20/20.  By 
rating decision in November 1956, the RO denied service 
connection for bilateral amblyopia with defective vision.  

A VA examination in January 1992 reported right eye visual 
acuity of 20/200 corrected to 20/50 and left eye visual 
acuity of 20/200 corrected to 20/25.  The examiner stated 
that the right eye was amblyopic, but the left eye appeared 
normal.  No diplopia or any visual field defects were 
reported.  

During hospitalization for alcohol detoxification from March 
to April 1993, a right eye cataract was noted.  

By letter dated in April 1995, R.E.N., M.D., stated that he 
had been treating the veteran since April 1994 for decreased 
vision in both eyes.  Examination revealed best corrected 
vision of 20/200 right and 20/20 left.  Dr. R.E.N. noted that 
the cataracts were of the nuclear cortical and mostly 
subcapsular types.  The right cataract had been removed and 
an intraocular lens implant had been inserted.  The left 
cataract remained and had a substantial amount of posterior 
subcapsular cataract.  Dr. R.E.N. reported that radiation is 
noted to form posterior subcapsular cataracts and aggravate 
other cataracts.  Dr. R.E.N. concluded that it appeared that 
the veteran's cataracts might have been aggravated by the 
presence of the pre-existing radiation, but noted that he did 
not know the accumulated dose that the veteran sustained.  
The record contains treatment records from Dr. R.E.N., dated 
from June 1994 to May 1995, for treatment of bilateral 
cataracts including a surgical report for cataract extraction 
of the right eye in June 1994.  

In May 1995, the veteran filed an initial claim for VA 
benefits for cataracts due to nuclear radiation exposure.  In 
a letter, received in June 1995, the veteran stated that he 
was assigned to Camp Desert Rock in March 1953 and was 
exposed to radiation to the degree that he wore a film badge 
every day.  He stated that he participated in a test in which 
he was placed in a trench one mile from ground zero.  
Following the blast and shock wave, the veteran was ordered 
to walk toward ground zero preceded by troops with Geiger 
counters.  

The veteran submitted a "Fact Sheet" from the Defense 
Nuclear Agency (DNA), dated in January 1982 and reporting 
nuclear testing at the Nevada Proving Ground from March to 
June 1953 under the title of "Operation UPSHOT-KNOTHOLE."  
The Fact Sheet noted that members of all four armed services 
participated in this operation, which included lectures, 
briefings, observation of a nuclear detonation, and visit to 
a display of military equipment damaged by the detonation.  
The report indicated that testing included placing troops in 
trenches 3,200+ meters from ground zero with the engineer and 
ordnance teams returning to the display area to asses the 
damage to the fortifications and the chemical team retrieving 
the film badges.  A Nuclear Test Personnel Review (NTPR) Dose 
Information Summary for the veteran was attached to the Fact 
Sheet and reported a reconstructed external gamma dose (in 
rem) from April to June 1953 during Operation UPSHOT-KNOTHOLE 
was 2.096.  

By letter dated in December 1996, the Defense Special Weapons 
Agency (DSWA) confirmed that the veteran was a participant of 
Operation UPSHOT-KNOTHOLE and that research was underway to 
determine his radiation exposure potential.  Under cover 
letter, dated in January 1997, the DSWA provided a dose 
assessment for the veteran.  DSWA stated that it was likely 
that the veteran was an observer at Shot HARRY in May 1953, 
where over 500 observers in trenches 4,000 yards from ground 
zero, proceeded on foot to within 500 yards of ground zero to 
inspect displays.  No recorded dosimetry was available for 
the veteran.  DSWA indicated that the veteran had four 
potential radiation exposures:  1) Initial radiation, 
produced at the time of each detonation or shortly 
thereafter; 2) Residual gamma radiation from an earlier test 
in the vicinity of set-up of displays; 3) Residual gamma 
radiation while touring display areas as an observer; and 4) 
Residual gamma radiation from fallout at Camp Desert Rock.  
Initial radiation estimate at Shot HARRY was "0.008 and less 
than 0.001 rem" gamma and neutron radiation respectively.  
Residual gamma radiation with exposure at Camp Desert Rock 
and for clearing and set-up of other test sites totaled 1.7 
rem with an upper bound of 3.0 rem.  Based on assumptions 
involving the veteran's duties during testing, the (50-year) 
committed effective dose equivalent for internal dose 
assessment was 0.12 rem.  DSWA concluded that the veteran's 
total committed effective dose equivalent was less than 0.15 
rem.  

By letter dated in July 1997, the VA Chief Public Health and 
Environmental Hazards Officer, based on ionizing radiation 
dose estimates provided by DSWA and information in Health 
Effects of Exposure to Low Levels of Ionizing Radiation (BEIR 
V), 1990, page 363, concerning threshold dose of radiation 
resulting in lens opacities, concluded that it was unlikely 
that the veteran's cataracts could be attributed to exposure 
to ionizing radiation in service.  In July 1997, the 
Compensation and Pension Service, based on the above opinion 
and review of the evidence in its entirety, concluded that 
there was no reasonable possibility that the veteran's 
disability was the result of exposure to ionizing radiation 
in service.  

At a hearing before an RO hearing officer in November 1998, 
the veteran testified that prior to his military service he 
did not engage in any activity with known exposure to 
radiation.  The veteran reported that his battalion helped to 
carry out the operations of some nuclear test sites in 
Nevada, including Operation Upshot and Knothole.  
Transcript, p. 2.  He stated that he helped prepare the 
facilities for the test and participated in post-detonation 
and clean-up activities as well.  Transcript, pp. 2-3.  He 
reported that he wore a film badge every day, but did not 
remember his exposure level.  Transcript, p. 3.  The veteran 
submitted a copy of a newspaper article reporting 
participation of Army personnel in radiation experiments in 
1953.  The veteran testified that his cataract condition had 
worsened since treatment by Dr. R.E.N. from 1994-1995.  
Transcript, pp. 4-5.  He stated that he had not sought any 
private medical treatment for his cataracts since treatment 
by Dr. R.E.N.  Transcript, p. 5.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999). 

Where certain diseases are manifested in radiation-exposed 
veterans, service connection may be granted on a presumptive 
basis.  38 U.S.C.A. §§  1112(c), 1113 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.309(d) (1999).  Radiation-exposed 
veterans include those, who while serving on active duty, 
participated in a radiation-risk activity, including onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, including Operation UPSHOT-KNOTHOLE from 
March 17, 1953 through June 20, 1953.  38 C.F.R. § 
3.309(d)(3)(i) & (3)(ii)(A) and 3.309(d)(3)(v)(I).  However, 
cataracts are not one of the enumerated diseases.  Therefore, 
service connection may not be granted based on this 
presumption.  

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (1999).  In all claims in which it is established that 
a radiogenic disease first became manifested after service 
and was not manifest to a compensable degree within any 
applicable presumptive period, and it is contended that the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose.  38 C.F.R. § 3.311(a)(1).  Posterior 
subcapsular cataracts are enumerated as a radiogenic disease.  
38 C.F.R. § 3.311(b)(2)(xvi).  Dose information will be 
requested by obtaining any available records concerning the 
veteran's exposure to radiation, including the veteran's 
Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141), service medical records, and other records which 
may contain information pertaining to the veteran's radiation 
dose in service.  This information will be forwarded to the 
Under Secretary for Health, who will be responsible for 
preparation of a dose estimate.  38 C.F.R. 
§ 3.311(d)(2)(iii).  

To consider service connection under section 3.311, the 
evidence must show the following:  (1) the veteran was 
exposed to ionizing radiation in service; (2) the veteran 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest five years or more after 
exposure.  38 C.F.R. §§ 3.311(b)(1), (b)(2), and (b)(5)(iv).  
If any of the foregoing three requirements have not been met, 
service connection for a disease claimed as secondary to 
exposure to ionizing radiation will not be granted under § 
3.311.  38 C.F.R. § 3.311(b)(1)(iii) (1999).  In the instant 
case, the evidence of record shows that the veteran was 
exposed to ionizing radiation during service, he subsequently 
developed a radiogenic disease, bilateral cataracts, more 
than thirty-six years after discharge from service.  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  
For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

As noted above, the veteran has submitted evidence sufficient 
to warrant consideration of his claim under 38 C.F.R. § 
3.311.  The evidence of record shows that the veteran was 
exposed to ionizing radiation during service, and he 
subsequently developed a radiogenic disease, bilateral 
cataracts, more than thirty-six years after discharge from 
service.  In addition, the veteran has submitted the opinion 
of Dr. R.E.N. who concluded that it appeared that the 
veteran's cataracts might have been aggravated by the 
presence of the pre-existing radiation.  

Based on the veteran's statements, DSWA verification of 
exposure, and the diagnosis of a radiogenic disease, the 
Board finds that the veteran's claim for service connection 
for bilateral cataracts is well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).  The VA has a duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999).  
The veteran has not identified any further medical records, 
which would be pertinent to his claim.  The veteran's 
representative has requested that the veteran's claim be 
remanded for a determination on the merits as opposed to a 
denial on the basis of a failure to submit new and material 
evidence, as reported in the supplemental statement of the 
case in August 1999.  The Board notes that the veteran's 
claim has been fully considered on the merits and the veteran 
was provided with the pertinent laws and regulations in the 
November 1997 statement of the case.  The Board continues its 
consideration on this basis.  Although the record contains no 
current VA examination, the Board finds that such is not 
necessary as the existence of the veteran's current bilateral 
cataracts is not at issue and the record contains opinions 
from two physicians as to a possible medical nexus between 
the veteran's cataracts and his military service.  It appears 
that all possible development has been completed, and the VA 
has satisfied its duty to assist the veteran under these 
circumstances.  38 U.S.C.A. § 5107(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).

The record establishes that the veteran currently has from 
bilateral cataracts and was exposed to ionizing radiation 
during his active military service.  The record contains the 
opinions of two medical professionals concerning a nexus 
between the veteran's inservice exposure to ionizing 
radiation and his current bilateral cataracts.  The veteran's 
treating physician, Dr. R.E.N., concluded that the veteran's 
cataracts "might" have been aggravated by the presence of 
pre-existing radiation.  However, Dr. R.E.N. noted that he 
did not know to what dose of radiation the veteran had been 
exposed.  The VA physician, a specialist in the field of 
radiation exposure disease, consulted after verification from 
DSWA of the veteran's radiation exposure, concluded that it 
was unlikely that the veteran's cataracts could be attributed 
to exposure to ionizing radiation during service.  The Board 
notes that the veteran's representative contends that the 
dose estimate from DNA should also have been considered prior 
to a determination by the Chief Public Health and 
Environmental Hazards Officer.  However, the Board notes that 
the dose estimate provided by DNA (gamma 2.096) is within the 
range of gamma exposure considered by the VA physician (1.7-
3.0).  

The degree of medical certainty that is necessary for a 
medical opinion, sufficient to establish a plausible medical 
nexus, has been repeatedly discussed by the United States 
Court of Appeals for Veterans Claims (known as the United 
Stated Court of Veterans Appeals prior to March 11, 1999) 
(hereinafter, "the Court"), with no clear picture 
resulting.  See Hicks v. West, 12 Vet. App. 86, 90-91 (1998) 
(discussing previous Court findings regarding syntax 
necessary to establish medical nexus).  The Court has 
recognized that the determination, of what is a speculative 
opinion, is fact specific.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  However, in Bloom the Court recognized that an 
opinion, with no clinical data or other rationale to support 
it or other evidence of record to give it substance, was 
"purely speculative" and, therefore, an insufficient basis 
upon which to well ground a claim.  Id.  Thus, had the 
veteran's claim not been subject to the requirements of 
Section 3.311, the opinion of Dr. R.E.N. would have been an 
insufficient basis upon which to even well ground the claim.  
Such an opinion can certainly not be given greater or even 
equal weight than a medical opinion based on a complete 
history and review of the evidence.  In light of the fact 
that Dr. R.E.N. was unaware of the veteran's dose estimate 
when providing his opinion and that opinion indicated merely 
that the ionizing radiation "might" have aggravated the 
veteran's cataracts, the Board finds that more weight is 
properly given to the opinion of the VA physician in July 
1997.  

The Board notes that all records from Dr. R.E.N., are for 
treatment of an individual with the same initials, but 
different last name than the veteran.  Nothing in these 
records specifically identifies the veteran by name, social 
security number, or birthdate.  The record also contains a 
single VA pulmonary lab report under this alternate name 
without cross-referencing data.  Additionally, the record 
contains Social Security Administration reporting the 
alternate name under the veteran's social security number 
with the alternate name manually crossed out and the 
veteran's name handwritten in its place.  The veteran has 
also submitted a Texas Rehabilitation Commission letter 
reporting both names under the veteran's social security 
number.  In a note submitted in August 1995, the veteran 
reported the alternate name parenthetically under his printed 
name.  The Board notes that the record contains no official 
documentation that the veteran and the individual identified 
in Dr. R.E.N.'s treatment record are, in fact, the same 
person, nor has the RO requested any such verification.  The 
Board further notes that the only competent opinion of record 
of a medical nexus between the veteran's current diagnosis of 
bilateral cataracts and his radiation exposure during service 
is provided under the other name, but the confirmation of 
exposure is under the veteran's name.  However, in light of 
the above decision, the Board finds that it is unnecessary, 
at this time, to conduct further development to clarify this 
issue.  As noted above, even assuming that all of the 
records, even those under the alternate name, are, in fact, 
for the veteran, the evidence preponderates against a finding 
that the veteran's bilateral cataracts were incurred in or 
aggravated by his active military service, including exposure 
to ionizing radiation. 38 U.S.C.A. § 1112(c); 5107; 38 C.F.R. 
§§ 3.102, 3.309(d), 3.311.


ORDER

Entitlement to service connection for bilateral cataracts is 
denied.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

